



Exhibit 10.36
AMENDMENT DATED DECEMBER 16th, 2016 TO THE AMENDED AND RESTATED NON-RECOURSE
ACCOUNTS RECEIVABLE PURCHASE AGREEMENT DATED DECEMBER 21st, 2012


Concluded between,


BNP PARIBAS FORTIS FACTOR N.V.
Located at 2300 Turnhout, Steenweg op Tielen 51
RPM/RPR no 0414.392.710
Hereinafter referred to as the “Factor”;


and


Taminco US LLC.
With registered office at 200 South Wilcox Drive, Kingsport, TN 37660, United
States of America
Hereinafter referred to as the “Client”;


Both the Factor and the Client are hereinafter individually referred to as
“Party”, or jointly as the “Parties”


Whereas:
•
The Parties have concluded an amended and restated non - recourse accounts
receivable purchase agreement dated December 21st 2012 as amended from time to
time by means of subsequent amendments thereto (the “Agreement”);

•
The Parties now wish to amend certain terms and conditions of the Agreement by
agreeing on the terms and conditions as stipulated in this amendment (the
“Amendment”).



1.
Any capitalized term used, but however not defined in this Amendment, shall have
the meaning given to such terms in the Agreement.



2.
The Parties hereby agree to replace article 9 (Starting Date and Term) of the
Particular Conditions to the Agreement, with the following new article 9 of the
Particular Conditions to the Agreement:



9. STARTING DATE AND TERM
The Parties acknowledge that the Existing Agreement was signed on July 31st,
2007 and has been effective as from August 24th 2007, which is to be considered
as the starting date of the Existing Agreement, for a minimum term of four
years, and has subsequently been extended for a period of five years beginning
July 1st 2010.
However, the Parties hereby agree that the Parties have continued their
relationship in accordance with the terms and conditions of this Agreement, as
from February 15th 2012, thereby continuing and replacing the Existing Agreement
as from such moment.
The Parties hereby agree that this Agreement shall continue to remain in full
force and effect for a defined period of time running up and until December 31st
2017 (the “Extended Initial Term”).
The Parties hereby agree that this Agreement may be terminated by either Party
providing the other Party with at least three months’ written notice prior to
the termination date.  Unless terminated on or before the end of the Extended
Initial Term, this Agreement shall be automatically and tacitly renewed for
consecutive renewal period of 1 year each.  Any and all accounts receivable
conveyed by the Seller to the Purchaser prior to the termination of this
Agreement for any reason shall remain with the Purchaser and shall not revert to
the Seller, subject to the dilution provisions of this Agreement. 
3.
The Amendment shall come into effect as December 16, 2016, subject to the Factor
having received a duly signed original copy of this Amendment from the Client.








--------------------------------------------------------------------------------





4.
The Parties agree that all terms and conditions of the Agreement, which are not
explicitly changed or altered in this Amendment shall remain in full force and
effect. However, in the event of any conflicts or discrepancies between the
terms and conditions of this Amendment and the terms and conditions of the
Agreement, the terms and conditions of this Amendment shall prevail.



5.
Execution in Counterparties. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or electronic
email shall be effective as delivery of a manual executed counterpart of this
Amendment.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.






Taminco US LLC








By: _________________________
Name:
Title:                        






BNP Paribas Fortis Factor N.V.












By: _________________________
Name:
                             Title:    









